LEXINGTON REALTY TRUST

NONVESTED SHARE AGREEMENT

 

This AGREEMENT is effective as of December ___, 20___ by and between Lexington
Realty Trust, a Maryland real estate investment trust (the “Company”) and
_________________________ (the “Participant”).

 

WITNESSETH THAT:

 

WHEREAS, the Participant, as an employee of the Company, is eligible to
participate in the Lexington Realty Trust 2011 Equity-Based Award Plan (the
“Plan”);

 

WHEREAS, the Company desires to provide an inducement and incentive to the
Participant to perform duties and fulfill responsibilities on behalf of the
Company at the highest level of dedication and competence;

 

WHEREAS, the Compensation Committee of Board of Trustees of the Company has
approved the grant of the award to the Participant of the common shares of the
Company, par value $0.0001 (“Common Shares”), herein, subject to the terms and
conditions of the Plan and this Agreement, in order to incentivize the
Participant’s performance and to enable the Participant to acquire an equity
interest in the Company;

 

NOW, THEREFORE, in consideration of the agreements hereinafter contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto agree as follows:

 

1.          Grant of Shares.

 

(a)          Subject to the restrictions and terms and conditions set forth in
this Agreement and the Plan, including the Vesting Period (defined in Section 2
hereof), the Company hereby awards to the Participant ___________ Common Shares
as of December __, 20___.

 

(b)          The Participant agrees that the Participant’s ownership of the
Common Shares shall be evidenced solely by a “book entry” (i.e., a computerized
or manual entry) in the records of the Company or its designated share transfer
agent in the Participant’s name. Upon expiration of the applicable portion of
the Vesting Period, a certificate or certificates representing the shares of
Common Shares as to which the Vesting Period has so lapsed shall be delivered to
the Participant by the Company, subject to satisfaction of any tax obligations
in accordance with Section 5 hereof.

 

2.          Vesting of Common Shares. Subject to Section 3 hereof, the Common
Shares vest as follows, provided that the Participant remains employed by the
Company: __________ Common Shares on December __, 20___; __________ Common
Shares on December __, 20___; and _________ Common Shares on December __, 20___.

 

1

 

 

 

3.          Nontransferability and Acceleration/Forfeiture.

 

(a)          The Participant acknowledges that prior to the expiration of the
applicable Vesting Period, the Common Shares may not be sold, transferred,
pledged, assigned, encumbered or otherwise disposed of (whether voluntarily or
involuntarily or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy)). Upon the
expiration of the applicable portion of the Vesting Period, as set forth in
Section 2 hereof, the restrictions set forth in this Agreement with respect to
the Common Shares theretofore subject to such expired Vesting Period shall
lapse.

 

(b)          Subject to the terms and conditions of any definitive written
employment agreement between the Participant and the Company (or, if no such
definitive written employment agreement exists, any written severance policy
then in effect), if the Participant ceases to be employed by the Company prior
to the complete expiration of the Vesting Period , the Participant agrees that
all of the Common Shares, that are nonvested in accordance with Section 2 hereof
as of the date of such termination, shall be immediately and unconditionally
forfeited and will revert to the Company without any action required by the
Participant or the Company.

 

4.          Rights as Shareholder. The Participant shall have all rights of a
shareholder with respect to the Common Shares for record dates occurring on or
after the date of this Agreement and prior to the date any such Common Shares
are forfeited in accordance with this Agreement, including without limitation
payment to the Participant of any cash dividends or distributions declared
during such period with respect to the Common Shares.

 

5.          Withholding Tax Obligations. The Participant acknowledges the
existence of federal, state and local income tax and employment tax withholding
obligations with respect to the Common Shares and agrees that such obligations
must be met. The Participant shall be required to pay and the Company shall have
the right to withhold or otherwise require a Participant to remit to the Company
any amount sufficient to pay any such taxes no later than the date as of which
the value of any Common Shares first become includible in the Participant’s
gross income for income or employment tax purposes, provided however that the
Compensation Committee of the Board of Trustees may permit the Participant to
elect withholding Common Shares otherwise deliverable to the Participant in full
or partial satisfaction of such tax obligations, provided further however that
the amount of Common Shares so withheld shall not exceed the minimum statutory
withholding tax obligation. If tax withholding is required by applicable law, in
no event shall Common Shares be delivered to the Participant until he has paid
to the Company in cash the amount of such tax required to be withheld by the
Company or otherwise entered into an agreement satisfactory to the Company
providing for payment of withholding tax. The Participant hereby notifies the
Company that he will not make an election with respect to any portion of the
Common Shares pursuant to Section 83(b) of the Internal Revenue Code of 1986, as
amended.

 

6.          Limitation of Rights. Nothing contained herein shall be construed as
conferring upon the Participant the right to continue in the employ of the
Company as a Participant or in any other capacity or to interfere with the
Company’s right to discharge him at any time for any reason whatsoever.

 

2

 

 

 

7.          Receipt of Plan. The Participant acknowledges receipt of a copy of
the Plan and agrees to be bound by all terms and provisions thereof. If and to
the extent that any provision herein is inconsistent with the Plan, the Plan
shall govern.

 

8.          Assignment. This Agreement shall be binding upon and inure to the
benefits of the Company, its successors and assigns and the Participant and his
heirs, executors, administrators and legal representatives.

 

9.          Governing Law. This Agreement and the obligation of the Company to
transfer Common Shares shall be subject to all applicable federal and state
laws, rules and regulations and any registration, qualification, approvals or
other requirements imposed by any government or regulatory agency or body which
the Compensation Committee of the Company shall, in its sole discretion,
determine to be necessary or applicable. This Agreement shall be construed in
accordance with and governed by the law of the State of New York.

 

10.         Amendment. Except as otherwise permitted by the Plan, this Agreement
may not be modified or amended, nor may any provision hereof be waived, in any
way except in writing signed by the party against whom enforcement thereof is
sought.

 

11.         Execution. This Agreement may be executed in counterparts each of
which shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer and the Participant has executed this Agreement
effective as of the date first above written.

 

  LEXINGTON REALTY TRUST       By:     Name:   Title:   Authorized Officer      
PARTICIPANT    

 

3

 

